DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 3, 7, 8 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.
Applicant’s election without traverse of Invention I and Species II in the reply filed on 08/10/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforation line”, as required in claim 3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Douty (3,037,620) in view of Peterson (3,083,369) and Perkins (3,861,527).
Claims 1 and 9
Douty discloses a nail bunch comprising a plurality of nails, each nail having an enlarged head end, a pointed tip end and shank extending between the enlarged head 
Claim 10
Douty as modified discloses the band structure does not engage at least one or more screws that are located within an interior region of the bunch (see figures 1 and 2).
Claim 11
Douty as modified discloses the plurality of screws are not arranged in a single line with each other (see figures 1 and 2).
Claim 12
Douty further discloses the band structure comprises a shrink wrap plastic band (see column 1 lines 59-62 and column 2 lines 1-23) capable of to be separated from the bunch manually to enable individual retrieval of screws from the bunch for use.
Claims 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Keck (3,587,842) in view of Douty (3,037,620) and Perkins (3,861,527).
Claims 1 and 9
Keck discloses a nail bunch comprising a plurality of nails (16), each nail having an enlarged head end (16c), a pointed tip end (16b) and shank (16a) extending between the enlarged head end and the pointed tip end, wherein the plurality of nails are grouped together in a bunch with the enlarged head end of each screw toward a first end of the bunch and the pointed tip end of each screw toward a second end of the bunch (see figure 3); wherein the plurality of nails are grouped together in a bunch 
Claim 10
Keck as modified discloses the band structure does not engage at least one or more screws that are located within an interior region of the bunch (see figure 1).
Claim 11
Keck as modified discloses the plurality of screws are not arranged in a single line with each other (see figures 1 and 2).
Claim 12
Keck as modified discloses the band structure comprises a shrink wrap plastic band (see Douty’s column 1 lines 59-62 and column 2 lines 1-23) capable of to be separated from the bunch manually to enable individual retrieval of screws from the bunch for use.
Claim 13
Keck further discloses the band structure includes opposite edges that are located along the shank and spaced away from the enlarged head ends and the pointed tip
ends.  The wrapper band disclosed by Keck is disposed around the shanks of the nails, and upper edge of the wrapper band extends away/below the head ends and a lower edge of the wrapper band extends beyond/away the tip ends of the nails.  After Keck is modified by Douty, the shrink wrap band would be disposed in same manner as disclosed by the teachings of Keck.
Claims 3-6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Douty (3,037,620), Peterson (3,083,369) and Perkins (3,861,527); or over Keck (3,587,842), Douty (3,037,620) and Perkins (3,861,527) as applied to claim 1 or 9 above, and further in view of Andersen (US 2014/0231493).
Claims 3, 4 and 15
Douty and/or Keck and Douty discloses the band structure comprises shrink wrap plastic.  Neither of the combinations of Douty, Peterson and Perkins; or Keck, Douty and Perkins discloses the shrink wrap plastic including a perforation line or plurality of separation regions formed therein and disposed about a periphery of the shrink wrap plastic band.  However, Anderson discloses a shrink wrap (14) disposed around a bunch of articles (12), wherein the shrink wrap comprises separation regions (16), forming pathways/perforation line (18), formed therein and disposed about a periphery of the shrink wrap (see figure 8).  Anderson discloses between the pathways/perforation lines, a tear strip (20) is formed, which facilitates easy opening and removal of the shrink wrap (see [0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shrink wrap band including perforations along a pathways forming a tear strip as taught by Anderson for easy opening and removal of the shrink wrap.
Claims 5 and 16
Anderson further discloses each separation region runs vertically along
a height of the shrink wrap and is formed by a series of axially spaced apart
perforations (see figure 8).
Claim 6
After Douty, Peterson and Perkins; or Keck, Douty and Perkins are modified by Anderson, for each series of axially spaced apart perforations, each perforation would extends transverse to a lengthwise axis of the nail/screw bunch.  The series of perforations of Anderson will extend in a horizontal direction with respect to the shrink wrap band.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736